Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 19, 2014

The Court of Appeals hereby passes the following order:

A15D0187. DAVID MCCLURE v. CHRIS MCCURRY, et al.

      On November 10, 2014, the trial court entered an order granting Defendants
Riverstone Professional Building, LLC and Chris McCurry’s motion for OCGA § 9-
15-14 attorney fees. Thirty-one days later, on December 11, 2014, David McClure
filed this application for discretionary appeal, seeking review of that order. We,
however, lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). The filing date of an application for discretionary appeal is
calculated from the date of entry of the order sought to be appealed. See OCGA § 5-
6-35 (a). Accordingly, McClure’s application for discretionary appeal is untimely and
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            12/19/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.